Citation Nr: 1010701	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for sigmoid 
colon diverticula.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 10 percent rating for sigmoid colon diverticula.  A 
November 2008 rating decision assigned a 30 percent rating, 
effective October 15, 2001 (the date of the claim for 
increase).  In January 2010, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

At the Travel Board hearing the Veteran testified that his 
disability had increased in severity, and interfered with his 
activities of daily living as well as his job 
responsibilities.  He reported increased nausea, vomiting, 
bloating, and constipation.  He also testified that he missed 
three weeks from work due to his disability (which could be 
corroborated by his employment records).  As his last VA 
examination was in May 2004, a contemporaneous examination is 
necessary.  (Notably, the Veteran has requested that such 
examination be scheduled on a Monday as that is his day off.)  

The Veteran has submitted a private physician's note 
indicating he has required increasing medical attention for 
the disability at issue; records of any such treatment would 
be pertinent evidence in the matter at hand, and should be 
secured.  Inasmuch as he indicated that employment records 
would corroborate the alleged impact his sigmoid colon 
diverticula have on his employment, the employment records, 
likewise, are identified pertinent evidence that is 
outstanding, and should be secured.  Notably, the Veteran's 
co-operation (providing identifying information and releases) 
is needed for VA to secure any private treatment or 
employment records.  

The Veteran is advised that a governing regulation provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655.  Another governing 
regulation stipulates that where evidence (which includes 
identifying information and any necessary releases) requested 
in connection with a claim for increase is not furnished 
within one year after the date of the request, the claim will 
be considered abandoned.  38 C.F.R. § 3.158(a) 

It is also noteworthy that staged ratings may be appropriate 
in a claim for increase when the factual findings show 
distinct time periods when the disability exhibits symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007)

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to 
identify all providers of treatment he has 
received for his sigmoid colon diverticula 
since October 2000 and identify his 
employer(s) during the appeal period, and 
to provide releases for records of any 
such private treatment, as well as for any 
employment records that would show he 
missed time from work due to his sigmoid 
colon diverticula.  The RO should secure 
for association with the claims file 
copies of complete clinical records of 
treatment [for the sigmoid colon 
diverticula] from all identified sources 
and the corroborating employment records 
identified.   If the records sought are 
not received pursuant to the RO's request 
after the Veteran provides releases, he 
must be so advised, and advised further 
that ultimately it is his responsibility 
to ensure that the records are received.  

2.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the current severity of his 
service connected sigmoid colon 
diverticula.  The examiner must review the 
Veteran's claims folder in conjunction 
with the examination.  The examiner should 
be provided copies of the applicable 
rating criteria, and clinical findings 
reported (to include all manifestations of 
the sigmoid colon diverticula) must be 
sufficient for consideration of all 
applicable criteria.  Any indicated tests 
or studies should be completed.  The 
examiner should explain the rationale for 
all opinions given (and should discuss the 
impact the disability would be expected to 
have on employment.  

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

